Order filed November 5, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00771-CV
                                   ____________

                              IN RE EXPUNCTION


                     On Appeal from the 458th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 19-DCV-264951

                                    ORDER

      The notice of appeal in this case was filed October 4, 2019. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before November 20, 2019. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM



Panel Consists of Justices Zimmerer, Spain, and Hassan.